Michigan Territory! Supreme Court /

David C. McKinstry impleaded with Johnsy McCarthy.— ads. Joseph Compau

And the said David C. McKinstry by Farnsworth and Goodwin his attornies comes and defends the wrong and injury when &c. and craves oyer of the process by which the said defendants were brought into this Court the same being a writ of habeas corpus and it is read to him in these words.
“Territory of Michigan]
“Supreme Court SS. /
The United States of America to the Chief Justice and associate Justices of the county Court of Wayne “County— Greeting. You are hereby commanded that you have the bodies of “David C. M'Kinstry, Jacob Smith and Johnsy McCarthy detained in your custody “as it is said at the suit of Joseph Compau administrator of Dennis Compau deceased together with the day and cause of their being taken and detained by whatsoever name they may be called in the same before the Supreme court of the Terri“tory of Michigan at the city of Detroit on the third Monday in September next to “do and receive all and singular those things which the said Court shall then and “there consider of them in this behalf and have you then there this writ. Witness “A B Woodward Presiding Judge of the Supreme Court of the Territory of Michigan “at the city of Detroit on Monday the sixteenth day of June one thousand -eight “hundred and twenty three and the forty seventh year of the Independence of the “United States of America”.— “Jer. V. R. Ten Eyck— Dy Clerk” And the said David C. McKinstry prays judgment of the said writ and of the said declaration of the said Joseph and that the same may be quashed because he says, that the writ of habeas corpus the process by which the said defendants were brought into this court was returnable into the said Supreme Court at the September term thereof in the year of our Lord one thousand eight hundred and twenty three and was returned to the said Court at the said September term in the said year: and the said declaration of the said plaintiff is entitled of the December term of said Court in the year of our Lord one thousand eight hundred and thirty and not of the said September term thereof in the said year of our Lord one thousand eight hundred and twenty three. And this he the said David C. McKinstry is ready to verify. Wherefore he prays judgment of the said writ and declaration and that the same may be quashed.
Farnsworth & Goodwin Defts Attys.
Wayne County ss. David C. McKinstry puts in his place Farnsworth and Goodwin his attornies at the suit of Joseph Compau in the plea aforesaid.